 

Exhibit 10.8

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of May 19,
2017 by Burlington Coat Factory Warehouse Corporation, a Delaware corporation
(the “Company”), and Jennifer Vecchio (“Executive”).

 

WITNESSETH

 

WHEREAS, the Company and Executive entered into that certain Amended and
Restated Employment Agreement, dated as July 28, 2015 (the “Employment
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

 

1.

The last sentence of Section 3(b) of the Employment Agreement is amended in its
entirety to read as follows:

 

“Except as otherwise provided in Section 4(b)(i), bonuses under any bonus plan

(including, without limitation, the Company’s Management Bonus Plan) are
forfeited and

not payable in the event that Executive is not employed by the Company on the
payment

date of any such bonus.”

 

 

2.

Section 4(b)(i) of the Employment Agreement is amended in its entirety to read
as follows:

 

“(i)(A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason or (B) if the Employment Period expires on the
Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) any unpaid bonus earned by Executive for the fiscal year prior
to the Termination Year or the Expiration Year, as applicable, but then unpaid,
(3) the pro rata portion of Executive’s Target Bonus (pursuant to Section 3(b)
hereof) during the Termination Year or the Expiration Year, as applicable, to
the extent targets thereunder are achieved for such year, after such termination
or expiration, pro rated based on the number of days of the Termination Year or
the Expiration Year, as applicable, prior to the date of termination or the
Expiration Date, as applicable, which payment shall be made when the bonus
payments for such Termination Year or the Expiration Year, as applicable, are
otherwise due, (4) severance pay in the full amount of Base Salary at the time
of termination or expiration from the date of termination or the Expiration
Date, as applicable, through the period ending on the first anniversary of the

 

--------------------------------------------------------------------------------

 

date of termination or the Expiration Date, as applicable, and (5) full
continuation of Executive’s medical, dental and vision insurance benefits during
the one year severance period (but only to the extent such medical, dental and
vision insurance benefits were previously elected by Executive and in effect
immediately prior to the date of termination of the Employment Period or
Expiration Date, as applicable; to the extent any of those benefits cannot be
provided by the Company during the one year severance period, the Company will
provide Executive with a sum of money calculated to permit Executive to obtain
the same benefits individually, grossed up for tax purposes so that Executive
remains whole).”

 

 

3.

Except as specifically set forth herein, the Employment Agreement and all of its
terms and conditions remain in full force and effect, and the Employment
Agreement is hereby ratified and confirmed in all respects, except that on or
after the date of this Amendment all references in the Employment Agreement to
“this Agreement,” “hereto,” “hereof,” “hereunder,” or words of like import shall
mean the Employment Agreement as amended by this Amendment.

 

 

4.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original and such counterpart together shall constitute one
and the same instrument.

 

 

5.

This Amendment, including the validity, interpretation, construction and
performance of this Amendment, shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in such State, without regard to such State’s conflicts of law
principles.

 

 

6.

This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto. The
Employment Agreement, as amended by this Amendment, embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

[remainder of page intentionally left blank; signature page follows]

 




 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

BURLINGTON COAT FACTORY

WAREHOUSE CORPORATION

 

By: /s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: Executive Vice President – Human Resources

 

 

 

EXECUTIVE

 

By:/s/ Jennifer Vecchio

Jennifer Vecchio

 